Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 1 of 16 PageID #: 104
                                                                                            Exhibit 1

               SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS

       This Settlement Agreement (“Agreement”) is entered into by and between Deborah

Donoho (“Donoho”), Cassidy Hodge (“Hodge”), Paige Clark (“Clark”), Ashley Long (“Long”),

Luke Myers (“Myers”), Samantha Sappington (“Sappington”), Laura Toombs (“Toombs”), and

Valerie Woolfe (“Woolfe”) (collectively, “Plaintiffs”) and the City of Pacific, Missouri

(“Pacific”).

       WHEREAS, Donoho and Hodge filed a Complaint on behalf of themselves and others

similarly situated on February 6, 2019 in the United States District Court for the Eastern District

of Missouri captioned Deborah Donoho and Cassidy Hodge, et al. v. City of Pacific, Missouri,

Case No. 4:19-CV-186-NAB (“the Lawsuit”).

       WHEREAS, Donoho and Hodge asserted a claim for unpaid overtime under the Fair

Labor Standards Act (“FLSA”) in Count I on behalf of themselves and others similarly situated.

Clark, Long, Myers, Sappington, Toombs, and Woolfe subsequently executed consents and were

added as FLSA Opt-in Plaintiffs to the Lawsuit. Further, Donoho and Hodge asserted individual

claims for breach of contract and unjust enrichment for unpaid straight time wages under

Missouri law in Counts II and III.

       WHEREAS, the parties have agreed to settle and compromise all remaining claims and

now wish to reduce their agreement to writing.

       NOW THEREFORE, in consideration of the mutual promises and covenants contained

herein, Pacific and Plaintiffs agree as follows:

       1.       The Effective Date of this Agreement shall be the date upon which all parties

have executed this Agreement.
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 2 of 16 PageID #: 105



          2.      In consideration of the promises made by Plaintiffs as set forth below, Pacific

shall pay a total of fifty thousand dollars ($50,000.00) to Plaintiffs and their attorneys as set forth

herein:

               a) Two thousand five hundred ten dollars and eighteen cents ($2,510.18) by check

                  made payable to Named Plaintiff Deborah Donoho for her unpaid overtime and

                  straight time wages which will be reported on IRS Form W-2; an additional

                  amount of two thousand one hundred fifty seven dollars and forty cents

                  ($2,157.40) by check made payable to Deborah Donoho for non-wage damages

                  and for which IRS Form 1099 shall issue; and an additional amount of two

                  thousand five hundred dollars ($2,500.00) by check made payable to Deborah

                  Donoho for a service award for being a class representative and for which IRS

                  Form 1099 shall issue, if required by law;

               b) One thousand one hundred dollars and twenty seven cents ($1,100.27) by check

                  made payable to Named Plaintiff Cassidy Hodge for her unpaid overtime and

                  straight time wages which will be reported on IRS Form W-2; an additional

                  amount of seven hundred fifty eight dollars and ninety one cents ($758.91) by

                  check made payable to Cassidy Hodge for non-wage damages and for which IRS

                  Form 1099 shall issue; and an additional amount of two thousand five hundred

                  dollars ($2,500.00) by check made payable to Cassidy Hodge for a service award

                  for being a class representative and for which IRS Form 1099 shall issue, if

                  required by law;

               c) One thousand sixty eight dollars and ten cents ($1,068.10) by check made payable

                  to Paige Clark for her unpaid overtime wages which will be reported on IRS



                                                   2
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 3 of 16 PageID #: 106



            Form W-2, and an additional amount of one thousand sixty eight dollars and ten

            cents ($1,068.10) by check made payable to Paige Clark for non-wage damages

            and for which IRS Form 1099 shall issue, if required by law;

         d) One thousand thirty dollars and two cents ($1,030.02) by check made payable to

            Ashley Long for her unpaid overtime wages which will be reported on IRS Form

            W-2, and an additional amount of one thousand thirty dollars and two cents

            ($1,030.02) by check made payable to Ashley Long for non-wage damages and

            for which IRS Form 1099 shall issue, if required by law;

         e) Eight hundred eighty six dollars and ninety six cents ($886.96) by check made

            payable to Luke Myers for his unpaid overtime wages which will be reported on

            IRS Form W-2, and an additional amount of eight hundred eighty six dollars and

            ninety six cents ($886.96) by check made payable to Luke Myers for non-wage

            damages and for which IRS Form 1099 shall issue, if required by law;

         f) One thousand one hundred nineteen dollars and ninety four cents ($1,119.94) by

            check made payable to Samantha Sappington for her unpaid overtime wages

            which will be reported on IRS Form W-2, and an additional amount of one

            thousand one hundred nineteen dollars and ninety four cents ($1,119.94) by check

            made payable to Samantha Sappington for non-wage damages and for which IRS

            Form 1099 shall issue, if required by law;

         g) Two hundred fifty dollars and zero cents ($250.00) by check made payable to

            Laura Toombs for her unpaid overtime wages which will be reported on IRS

            Form W-2, and an additional amount of two hundred fifty dollars and zero cents




                                             3
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 4 of 16 PageID #: 107



                ($250.00) by check made payable to Laura Toombs for non-wage damages and

                for which IRS Form 1099 shall issue, if required by law;

             h) Two hundred fifty dollars and zero cents ($250.00) by check made payable to

                Valerie Woolfe for her unpaid overtime wages which will be reported on IRS

                Form W-2, and an additional amount of two hundred fifty dollars and zero cents

                ($250.00) by check made payable to Valerie Woolfe for non-wage damages and

                for which IRS Form 1099 shall issue, if required by law;

             i) Twenty-nine thousand two hundred sixty three dollars and twenty cents

                ($29,263.20) by check made payable to the Law Offices of Kevin J. Dolley,

                LLC for which an IRS Form 1099 shall issue, if required by law.

        Each Plaintiff and their attorneys, the Law Offices of Kevin J. Dolley, will execute and

provide federal W-9 forms to Pacific.

        3.      Defendant is responsible for the entire cost of Leonard Frankel’s mediation fees.

Except as provided in paragraphs 2. i) and 3., each party shall bear their own costs and attorney’s

fees.

        4.      As a condition of payments of the sums set forth above, within fourteen (14) days

of the Effective Date of this Agreement, Plaintiffs will file for settlement approval to dismiss

with prejudice their claims asserted against Pacific in the Lawsuit, with each party to bear its

own costs.

        5.      Within fourteen (14) days of the date the Court approves this Agreement and

dismisses Plaintiff’s claims, Pacific will deliver all payments as set forth above to the Law

Offices of Kevin J. Dolley, LLC, 2726 S. Brentwood Blvd., St. Louis, MO 63144. Pacific will

issue Form 1099s and W-2s as applicable.



                                                4
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 5 of 16 PageID #: 108



       6.      Plaintiffs understand and agree that they are responsible for payment of their

respective portion of any taxes which are required to be paid to the State of Missouri, the United

States Government, or any other entity as a result of this settlement. Plaintiffs acknowledge that

no representations regarding the tax consequences of the Settlement Payments have been made

by Pacific or its counsel.

       7.      Named Plaintiffs’ Release: In consideration of the payments to Named Plaintiffs

Donoho and Hodge contemplated in Paragraph 2 of this Agreement for service awards for being

class representatives, Donoho and Hodge irrevocably and unconditionally release, acquit, and

forever discharge Pacific from any and all claims, charges, demands, causes of action, liabilities,

and legal obligations of any nature which they now have or claim to have, whether individually

or as a member of a class or collective action class, including but not limited to compensatory,

punitive, and liquidated damages, back and front pay, costs, expenses, attorneys’ fees, interest

and remedies of any type, whether or not Donoho and/or Hodge currently know of them, that

Donoho and/or Hodge or may have as of the Effective Date of this Agreement, by reason of any

matter, cause, action or omission, including but not limited to those arising out of or in

connection with Donoho and/or Hodge’s employment with, termination, and/or separation from

Pacific, including without limiting the generality of the foregoing, any and all claims, demands,

actions, or causes of action or the like under the Civil Rights Act of 1866, 42 U.S.C. §1981; Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq., and any amendments thereto; the

Americans With Disabilities Act, 42 U.S.C. §12101, et seq., and any amendments thereto; The

Rehabilitation Act of 1973, 29 U.S.C. §701, et seq., and any amendments thereto; the Family and

Medical Leave Act, 29 U.S.C. §2601, et seq., and any amendments thereto; the Employee

Retirement Income Security Act of 1974, 29 U.S.C. §1001, et seq., and any amendments thereto;



                                                5
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 6 of 16 PageID #: 109



the Fair Labor Standards Act, 29 U.S.C. §201, et seq., and any amendments thereto; the Missouri

Human Rights Act, Mo. Rev. Stat. §213.010, et seq., and any amendments thereto; Section 301

of the Labor Management Relations Act, 29 USC §185; The Missouri Service Letter Act §

290.140 RSMo; and any other federal, state or local law or regulation regarding employment,

payment of wages or overtime, hiring or termination of employment, discrimination in

employment, and the law or common law of any state or the federal government, including, but

not limited to, claims for wrongful discharge, intentional infliction of emotional distress, breach

of express or implied contract, breach of collective bargaining contract, retaliation including but

not limited to workers’ compensation retaliation, fraud, misrepresentation, assault, battery,

promissory estoppel, and for any claims involving or sounding in a contract or tort, violation of

public policy, whistle blower claims, breach or interference with contract or involving any other

matter. Donoho and Hodge understand that the above language specifically releases Pacific from

any liabilities for discrimination or violations of law on account of such things as disability, sex,

race, religion, national origin, retaliation, and unpaid overtime.

       8.      Donoho ADEA Release: Donoho is not aware of any claims which she has or

might have pursuant to the Age Discrimination in Employment Act (ADEA), but she does not

release such claims, if any exist.

       9.      Opt-In Plaintiffs’ Release: In consideration of the payments contemplated in

Paragraph 2 of this Agreement, Clark, Long, Myers, Sappington, Toombs, and Woolfe do hereby

forever release and waive any and all claims, counts, causes of action and demands of every kind

and nature against Pacific existing as of the date of this Agreement raised in or related to the

Lawsuit or arising out of the same facts alleged in the Lawsuit.




                                                  6
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 7 of 16 PageID #: 110



       10.     This Agreement is not and should not be construed as an admission of liability by

Pacific, or anyone else.

       11.     This Agreement is a final and binding contract. Pacific and Plaintiffs have made

no representation, agreement or promise to do or to not do anything other than the

representations, agreements and promises stated herein. The parties to this Agreement are not

relying upon any communication, act, or omission, but rather are relying only on the specific

statements in this Agreement, which may not be changed by any oral statement or agreement.

Should any provision of this Agreement be declared or be determined by any court of competent

jurisdiction to be wholly or partially illegal, invalid, or unenforceable, the legality, validity, and

enforceability of the remaining parts, terms, or provisions shall not be affected thereby, and said

illegal, unenforceable, or invalid part, term, or provision shall be deemed not to be a part of this

Agreement.

       12.     The parties agree that this Agreement may be executed in counterparts, each of

which shall be deemed an original, but all of which taken together shall constitute one and the

same instrument once all parties have signed.

       13.     Plaintiffs agree they have had adequate opportunity to consider and review this

Agreement and have discussed it with their attorney(s). Plaintiffs have carefully read this

Agreement, have no more questions about it, and understand the meaning and effect of this

Agreement. Plaintiffs agree they are entering into this Agreement voluntarily and to their

benefit.

       14.     The parties agree this Agreement shall be governed and interpreted by and under

the laws of the State of Missouri.




                                                  7
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 8 of 16 PageID #: 111
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 9 of 16 PageID #: 112
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 10 of 16 PageID #: 113
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 11 of 16 PageID #: 114
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 12 of 16 PageID #: 115
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 13 of 16 PageID #: 116
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 14 of 16 PageID #: 117
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 15 of 16 PageID #: 118
Case: 4:19-cv-00186-NAB Doc. #: 32-1 Filed: 10/10/19 Page: 16 of 16 PageID #: 119
